Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Raymond Thomas Oechsle, Jr., appeals the district court’s order denying his Fed. R.Crim.P. 35(b) motion. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Oechsle, No. 5:94-cr-00057-BO-1 (E.D.N.C. July 27, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process. We deny the motion to order officials to make copies, provide paper and envelopes, and allow access to law books.

AFFIRMED.